Adams, Cu. J.
This court having held that the minority report should have been adopted, the court below did not err in sustaining the plaintiffs’ motion made for its adoption. It was not for that court to question the correctness of the ruling, nor is it allowable for this court to do so in any subsequent ruling in the same case. A ruling once made in a case becomes the law of the case. Adams Co. v. Burlington & M. R. R. Co., 55 Iowa, 94. It is said, however, that there was another ruling in the case which shows that the case should have been dismissed. Mr. Justice RothROOK, in the opinion in that case, used this language: “fe .incline to think that it was not the intention of the legislature to impose upon the commissioners the trial of the question of adverse possession to lands, and that when they find no marked government corner, but do find one that has been acquiesced in for ten years, they should report that fact to the court, and it should be an end of the proceedings.” But it was not intended to hold that the proceedings should be dismissed, as is shown by the fact that this court held that the court should have adopted the minority report, which would establish the line which had been acquiesced in.
¥e think that the court below did not err in sustaining the plaintiff’s motion.
Affirmed.